Gordon Wallace Dymond, Jr. v. Commissioner.Dymond v. CommissionerDocket No. 1143-69.United States Tax CourtT.C. Memo 1970-277; 1970 Tax Ct. Memo LEXIS 86; 29 T.C.M. (CCH) 1252; T.C.M. (RIA) 70277; September 29, 1970. Filed *86  Gordon Wallace Dymond, Jr., pro se, 1243 Iowa St., Norman, Okla. J. C. Linge, for the respondent.  TIETJENSMemorandum Findings of Fact and Opinion TIETJENS, Judge: The Commissioner determined the following deficiencies and addition to tax:  *10Additions to the TaxYearDeficiency in Income TaxSec. 6651(a)I.R.C. 1954Sec. 6653(a)I.R.C. 19541963$461.03$105.27$23.051964222.7716.1511.141965402.67100.6720.131966388.8597.2119.441967399.8899.9719.99Petitioner filed no income tax returns for the taxable years. At the time the petition herein was filed petitioner resided in Norman, Oklahoma. Petitioner is an American Indian. In his petition he alleged that: The Commissioner made the following errors in asserting this (these) tax deficiency (ies): a. That any individual existing within the borders of this nation must actively support the United States Government regardless of individual conviction. b. By assuming that the IRS could force an American Indian to voluntarily pay federal taxes into a governmental structure whose overall objective he finds incomprehensible. c. By not providing, *87  nor offering to provide, a governmental form which would serve the purpose of officially registering my unwillingness to voluntarily pay the taxes in question, to be in effect until I am capable of comprehending the government's objectives. As "facts" supporting the assignments of error the following appears as part of paragraph 5 of the petition: a. This is shown by the assumption present in all of the IRS forms in that the State is correct in its actions and as such is indisputable in its overall objectives therefore from the onset of contact with the individual it is automatically assumed that he is in error. b. Throughout all of the contacts with the Internal Revenue Service of this nation not one attempt has been made to honestly and sincerely comment on the issue at hand. This is to say that answers to my questions have not been forthcoming in any form therefore I am unable to comprehend the objectives of the government. This being the case it stands to reason that I am unable to comprehend the methods to be utilized in accomplishing whatever objectives exist nationally. I find the thought of financially supporting something which I do not understand to be less than wise*88  for the possibility exists that I might be helping to perpetuate conditions which are not conducive to the general welfare of all mankind. If reasons were forthcoming from the IRS instead of threats based upon the implied usage of force the chances are that I would voluntarily render the amount of currency in question but unfortunately this is not the case. I mentioned "the issue at hand" and the "questions" which I ask and have as yet to receive replies to, perhaps the Tax Court can reply candidly to the issue and question which follows; The issue is Conflict, and in particular, Nuclear Conflict. Several sociologists have defined this term as "a mutually destructive relationship of individuals or groups. It involves a clash of interests or values and the effort of persons or groups to make one set prevail over another. The objective is the defeat, subjection, or annihilation of the opposing person or group." * * Handbook of Sociology - pp. 98. E.B. Reuter. I am an American Indian living on this North American continent within the borders of this nation known as the United States of America. My mind contains a value structure partially based upon my exposure to the Indian Culture*89  while I was young and partially based on  1253  an adapted attitude resulting from "unwise and vacillating Federal policies and serious, if unintentional mistake" ** bestowed upon us by your government. The United States Government is staffed almost 100% by Caucasians. The United States Government is attempting to use force instead of reason to extract currency from me, and this of course means that this is an act leading to conflict for these IRS Caucasians are attempting to impose their set of values upon an Indian. There is little danger here for the Indian has little power with which to resist however there is great danger and risk involved when the U.S. Government attempts to utilize the same procedure in its relationship to other nations particularly those having access to nuclear weaponry. As my attitude to the U.S. Government in its imposition by force of the adaptation of its set of values is one of resistance I am inclined to think that this shall also be the attitude of members of other cultures and this of course would lead to a continum [sic] of small wars which in all probability lead in turn to the final nuclear war between the larger powers. But all of this*90  need not be. ** Taken from a statement released by President Richard Nixon Sept. 27, 1968 and printed in a copy of Indian Record Jan. 1969. As with me you could attempt to utilize understanding of my set of values instead of force. You could take the time to explain your objectives as they relate to all of mankind, instead of turning a deaf ear to my questions. But in order to do this the citizens of this nation must be able to relate to past experience in their own minds of this set of values which they are so eager to impose upon others. This is to say that the average citizen cannot understand me or my values until such time this citizen understands his own. Unfortunately the educational structure within this nation does not make an attempt to incorporate understanding and comprehension by each individual of the set of values which relate to his native culture so even though he lives by them, swears by them, and forces them upon others, he is incapable to explaining the reason behind their existence. And this can be easily proven by asking, as I have done, for explanations. If it is true, as I am convinced it is, that the individual citizen of this nation cannot relate to*91  his past experience in order to define his set of values or the related values of his social order, (they being almost identical), he not only cannot understand those of an Indian, or Negro, or in a broader perspective, those values associated with all of the large and small cultures covering this planet. This, as previously stated, means continual war with no hope for a lasting peace. If the objective of the United States of America is peace for all of the peoples of this planet, and if peace can come only through increased understanding, why has the federal government failed to take the initiative by acting, at the very least, as a motivating force for the development, through its institutions of learning, of understanding? Surely it can be seen that if the government can act as the motivator for the laying and collecting of taxes from its citizens it can easily provide the [impetuous] for effective development of such education. My question is; Where, or at what point, in my conclusions am I to be held in error? c. I requested a form similar to one which places the individual in a "Conscientious Objector" status so that I could maintain my convictions officially even while*92  being forced to part with my material acquisitions.  I was informed that none were available but that I could type a letter stating my beliefs and attach it to the tax forms but that the chances are that it would be disposed of at IRS headquarters for it would interfere with the performance of the computor [sic] machinery. While it is that I agree with the movements of progress I do find it somewhat disturbing when I find that in this nation one has no means for officially protesting governmental activities, or lack of same, as the case may be. I am still asking questions and, as can be noted by the reply from the Senator from Oklahoma, am still not getting answers but I will keep asking for I feel that it is my duty and responsibility as a human being, as an American Indian, as a citizen of the USA, as a member of the world community, and above all else, as a father and a husband deeply concerned with the future. At the trial petitioner made an opening statement and submitted a rather lengthy document containing excerpts from encyclopedias and periodicals. The document concluded: In the final analysis [it] comes to this. I am asking the court to grant me, and my family unit, *93  a status of equality equal to that of the white citizen by stating that we, as members of minority cultural groups, have the right to retain our values, and thus our dignity, for as long as we desire, and that no department of the Federal Government has the right to force an alteration of these values.   1254  No other evidence was offered relevant to the Commissioner's determination of deficiencies. The foregoing is set out in some detail in recognition of the sincerity with which petitioner appeared in court and presented his case. As is apparent, petitioner's approach to this case is to make a broad attack on the social, economic and cultural structure of our country. In taking this approach, we think he has selected the wrong forum. Our authority is limited to deciding whether or not the Commissioner's determination of deficiencies and additions to tax is correct. The burden of proving error in that determination is on the petitioner. Rule 32, Rules of Practice, U.S. Tax Court. No evidence has been adduced to show such error and petitioner has not carried his burden. Decision will be entered for the respondent.